Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claims 1-19 are objected to because of the following informalities:  
Regarding claim 1, 3rd line (line 5), the punctuation and textural indentation makes it unclear whether the 4th-6th lines are part of the first member “includes” or not.  It would be clearer if the 4th-6th lines were indented more than the 3rd line so it is clear that they are part of the first member.
Similarly, in claim 1, the 8th line should be less indented than the 9th-10th lines so it is clear that the 9th-10th lines are describing elements of the second implant member.
Regarding claim 4, as with claim 1, to make it clearer, the 3rd-6th lines of the claim should be indented so it is clear that these lines are describing elements of the mechanical tissue fastener.
Regarding claim 7, to make the claim language clearer, the 3rd-8th lines should be indented further so it is clear these lines are describing elements of the mechanical tissue fastener.
Regarding claim 16, to make the claim language clearer, the 3rd-10th lines should be indented further so it is clear these lines are describing elements of the first implant member.
Regarding claim 17, to make the claim language clearer, the 3rd-4th lines should be indented further so it is clear they are describing elements of the magnetic implant anchor.
Regarding claim 18, to make the claim language clearer, the 3rd line should be indented further so it is clear it is describing the first implant member, but lines 4th-7th should be indented even further so it is clear that these lines are describing the adjustable length tether.
Regarding claim 19, to make the claim language clearer, the 3rd-4th lines should be indented further so it is clear they are describing elements of the magnetic implant anchor.
Claims 2, 3, 5, 6, and 8-15 are objected to because they depend directly or indirectly from objected to base claims.
  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eliasen et al (US 2015/0073547) is cited because it discloses the state of the art of mitral spaces; see Figures 1 and 8 and the abstract.  Ketai et al (US 2011/0060407) is cited because it discloses devices that reshape the heart and adjust leaflets in order to improve the functioning of the heart; see Figures 18A, 18B, 38C, 39O, and 45D.  Lindemann et al (US 2015/0201973) is cited because it teaches a fastener system that utilizes anchors with a tether and a magnetic coupling; see Figures 1-5 and paragraph 40.  Lau (US 2021/0015475) is cited because it teaches the concept of remodeling a mitral valve with anchors and a tether; see the abstract and Figures 1-10.  Solem (US 2008/0195126) is cited because it has an anchor a tether system similar to that disclosed by the present disclosure; see Figures 2A, 2B, and 8A.  Machold et al (US 2015/0289976) is cited because it teaches the concept of adjustable tether devices that have balls or beads along the tether for adjustment purposes; see Figures 57A-60C, 47, 44A, and 44B and paragraphs 218-219 and 256-262.  Reich (US 2020/0337840) is cited because it teaches the use of a tether to adjust the position of the leaflets in a mitral valve; see the front page, Figure 1F and paragraph 155.  Van der Burg et al (US 2007/0144539) is cited as an analogous example of a tissue anchor with an adjustable tether that has deformable elements thereon; see Figures 40A-47 and paragraphs 130-138.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774